In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered June 28, 1965 upon the court’s decision, which dismissed the complaint at the close of a jury trial. Judgment reversed, on the law, with costs to appellant, and new trial granted. No questions of fact were considered. In our opinion the learned trial court erred in dismissing the complaint. We find that plaintiff presented proof which prima facie established liability and that defendant presented proof tending to exculpate itself. Under these circumstances the issue as to liability should have been submitted to the jury.
Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.